Case 1:21-cv-02495-DLC Document 25 Filed 07/02/21 Page 1 of 1
1271 Avenue of the Americas
New York, New York 10020-1401
Tel: +1.212.906.1260 Fax: +4.242.751.4864

wen. Iw.com
FIRM / AFFILIATE OFFICES
LATHAM&WATKINSt? Boling Moscow
Boston Munich
Brussels New York
Century City Orange County
Chicago Paris
Dubai Riyadh
July 2.39031 Disseldorf San Diego
, Frankfurt San Francisco
Hamburg Seoul
VIA ECKF Hong Kong Shanghai
Houston Silicon Valley
The Honorable Denise L, Cote one | ee
: : . : os Angeles okyo
Daniel Patrick Moynihan United States Courthouse Madrid Washington, D.C.
500 Pearl Street Milan

New York, New York 10007

Re: Wilmington Trust, N.A. v. Steak n Shake Inc,, 1:21-cv-02495
Dear Judge Cote:

We represent Defendant and Counterclaim-Plaintiff Steak n Shake Inc. (“Steak n Shake”)
in the above referenced matter. We write on behalf of Steak n Shake and Plaintiff and
Counterclaim-Defendant Wilmington Trust, N.A. (“Wilmington”) to jointly respectfully request
an adjournment of the Rule 16 case management conference scheduled for July 9, 2021. This is
the second request for adjournment of this conference.

On May 24, Steak n Shake filed its Answer and Counterclaims against Wilmington.
Thereafter, the Court extended Wilmington’s deadline to move, answer, or otherwise respond to
the Counterelaims to July 8, 2021, and continued the Rule 16 conference to July 9, 2021 per the
parties’ joint request and in the interests of efficiency and judicial economy.

The parties now respectfully request that the Rule 16 conference be adjourned in light of
counsel’s availability, and to allow the parties sufficient time to meet and confer on a proposed
schedule for any motions and discovery. The parties respectfully submit that it would serve the
interests of efficiency and judicial economy if the Rule 16 conference were scheduled at the
Court’s convenience on or after July 30, 2021.

Respectfully Submitted,
/s/ Christopher J. Clark

Christopher J. Clark
of LATHAM & WATKINS LLP

ce: All Counsel of Record via ECF vy, Loe eee, | wees fh Gasca me Yoe fa
ah #7. due hell ce ae feeb

i j Oe *
appeal . (Las Cites, fof Anslottt LE sendy

bbbuk tH (awSursase 1O®,

Leis Che
on

 
